DETAILED ACTION
Response to Amendment
The Amendment, filed on 11/01/2022 has been entered and acknowledged by the Examiner.
Claims 1-20 are pending in the instant application.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Lien  et al (US PG Pub. No. 2016/0245983).
Regarding Claim 1, Lien  discloses, at least in figure 2, . A projection display system, comprising: a light-emitting diode (LED)((33), ¶ [0007]) configured to generate unpolarized light (there is no polarizer on the light source shown); a light guide (31,  [0032]) having a light emission surface (top) and an opposing surface (bottom) opposite the light emission surface, the light guide (31) configured to receive the unpolarized light from a perimeter of the light guide (31, shown) and guide the unpolarized light between the light emission surface and the opposing surface as guided light (see dashed arrows), the light guide (31) including a plurality of light-extraction features (on the bottom of 31) that are configured to direct a portion of the guided light out of the light guide (31) through the light emission surface (see dark dashed lines) as unpolarized emitted light; a polarizing film (351, ¶ [0035) configured to: reflect (see dashed lines returning down to light guide) at least some of a first polarization state of the unpolarized emitted light into the light guide (31)  through the light emission surface (top of 31); and transmit at least some of a second polarization state, orthogonal to the first polarization state, of the unpolarized emitted light through the polarizing film (351) to form a polarized light beam (see arrows at top); and an angular reduction film (355) configured to receive the polarized light beam (passing through it is receiving it) and reduce a range of propagation angles of the polarized light beam (¶ [0033], last few lines).  
Regarding Claim 2, Lien discloses, at least in figure 2: wherein: the light guide (31) is configured to receive the unpolarized light along an edge of the light guide (31); and the angular reduction film (355) includes a plurality of angular reduction film (355) grooves (they are prisms) that extend in a direction that is substantially orthogonal (shown in figure 2) to the edge of the light guide (31).  
Regarding Claim 3, Lien discloses in figure 2: wherein an angular reduction film (355) groove of the plurality of angular reduction film (355) grooves has a cross-section, taken orthogonal to the direction of the angular reduction film (355) grooves, that includes a first linear segment that extends to a second linear segment (they are prisms, compare to applicant figure 1, element 112).  
Regarding Claim 6, Lien discloses in figure 2: wherein the plurality of light- extraction features (on the bottom of 31) includes a plurality of light-extraction grooves disposed on the opposing surface (to the emission surface) of the light guide (31) and configured to reflect at least some of the guided light to form at least some of the unpolarized emitted light (shown reflected in figure 2)..  
Regarding Claim 7, Lien discloses in figure 2: wherein: the light guide (31) is configured to receive the unpolarized light along an edge (the left end) of the light guide (31); and the light-extraction grooves(on bottom of 31) extend in a direction that is substantially parallel to the edge of the light guide (31).  
Regarding Claim 8, Lien discloses in figure 2: wherein a light-extraction groove of the plurality of light-extraction grooves has a cross-section, taken orthogonal to the direction of the light-extraction grooves, that includes a first linear segment that extends to a second linear segment (as a prism, same as applicant’s).  
Regarding Claim 10, Lien discloses in figure 2: wherein: at least some of the guided light exits the light guide (31) through the opposing surface to form errant light; and the system further comprises a reflector (37, ¶ [0032) configured to reflect at least some of the errant light into the light guide (31) through the opposing surface of the light guide (31)(it would not be there if it couldn’t do that).  
Regarding Claim 11, Lien discloses in figure 2, further comprising: a polarization-modulating panel (1, ¶ [0030], LCD) including an array of pixels (¶ [0006]), each pixel configured to modulate a polarization state of a corresponding portion of the polarized light beam (from 351) to form a polarization-modulated beam (17 is the lower polarizer); and a polarizer (upper polarizer 15) configured to convert the polarization-modulated beam (¶ [0030]) to an intensity-modulated beam (because the second polarizer is orthogonal to the first, only light with the correct polarization orientation will pass through the second polarizer (intensity modulation)).  
Regarding Claim 13, Lien discloses in figure 2:  wherein the polarization- modulating panel (11-13 portion) is configured to operate in transmission, such that the polarization-modulating panel (11-13 portion) is disposed in an optical path between the angular reduction film (355) and the polarizer (15).  
Regarding Claim 15, . Lien discloses in figure 2: A method for operating a projection display system, the method comprising: generating unpolarized light with a first light-emitting diode (LED (33))(inherent) ; receiving the unpolarized light with a light guide (31) from a perimeter of the light guide (31); guiding the received unpolarized light, as guided light, between a light emission surface (top) of the light guide (31) and an opposing surface (bottom) of the light guide (31); directing, with a plurality of light-extraction features (on the bottom of 31) in or on the light guide (31), a portion of the guided light out of the light guide (31) through the light emission surface (top) as unpolarized emitted light; reflecting (see dashed lines), with a polarizing film (351), at least some of a first polarization state of the unpolarized emitted light into the light guide (31)(shown in figure 2) through the light emission surface (top); transmitting, with the polarizing film (351), at least some of a second polarization state (vertical arrows), orthogonal to the first polarization state, of the unpolarized emitted light through the polarizing film (351) to form a polarized light beam (it is a polarizer); receiving with an angular reduction film, the polarized light beam (passing through it is receiving it) and reducing, with the angular reduction film (355), a range of propagation angles of the polarized light beam (¶ [0033]).  
------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lien (983) in view of Guo et al (US Patent No. 10,146,088).
Regarding Claim 4, Lien discloses: wherein: the LED (33) is a first LED (33) configured to emit light at a first wavelength; 
But fails to disclose: and the system further comprises a second LED (33) configured to emit light at a second wavelength different from the first wavelength.  
Guo teaches in claim 1 (column 5, lines 40ff) a backlight (100, fig. 1, col. 3, line 52) with a light guide plate (30, line 53) and an LED light bar (60, line 54, i.e. more than one LED) with at least 2 different colors of emission (lines 60-62) to enable the control of the color temperature of emissions from the backlight (col.4, lines 41-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add at least a second LED with a different wavelength to the device of Lien to enable the control of the color temperature of emissions from the backlight.
Regarding Claim 5,Lien fails to disclose: further comprising a controller configured to electrically power the first LED (33) and the second LED (33) with a selectable power ratio (see col. 5, lines 25-30 by measuring resistances) to control a color temperature of the polarized light beam.  
Guo in claim 4, teaches a second LED of a second wavelength and a controller (driving circuit 70, col. 4, line 43) to control (adjust, line 43) the color temperature of the polarized light beam.  Same motivation as claim 4.
Regarding Claim 16, Lien fails to disclose: wherein: the LED (33) is a first LED (33) that emits light at a first wavelength; and the method further comprises emitting, with a second LED (33), light at a second wavelength different from the first wavelength.  
Guo teaches in claim 1 (column 5, lines 40ff) a backlight (100, fig. 1, col. 3, line 52) with a light guide plate (30, line 53) and an LED light bar (60, line 54, i.e. more than one LED) with at least 2 different colors of emission (lines 60-62) to enable the control of the color temperature of emissions from the backlight (col.4, lines 41-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add at least a second LED with a different wavelength to the device of Lien to enable the control of the color temperature of emissions from the backlight.
Regarding Claim 17, Lien fails to disclose: further comprising electrically powering, with a controller, the first LED (33) and the second LED (33) with a selectable power ratio to control a color temperature of the polarized light beam. 
Guo in claim 16, teaches a second LED of a second wavelength and a controller (driving circuit 70, col. 4, line 43) to control (adjust, line 43) the color temperature of the polarized light beam. with a selectable power ratio (col. 5, lines 25-30 by measuring resistances) to control a color temperature of the polarized light beam. 
  Same motivation as claim 16 
Regarding Claim 18, Lien discloses in figure 2: A projection display system, comprising: a first light-emitting diode (LED (33)); a polarizing film (351) configured to: reflect (see fig. and ¶ [0035]) at least some of a first polarization state of the unpolarized light (see dashed line down to LG surface); and transmit at least some of a second polarization state, orthogonal to the first polarization state (see vertical arrows), of the unpolarized light through the polarizing film (351) to form a polarized light beam (351 is a polarizer); an angular reduction film (355) configured to receive the polarized light beam (passing through it is receiving it) and reduce a range of propagation angles of the polarized light beam (¶ [0033], last few lines), the angular reduction film (355) including a plurality of angular reduction film (355) grooves (they are prisms, compare to applicant’s figures) a polarization-modulating panel (element 1 in figure 2, is a liquid crystal panel (¶ [0030], operation of explained in paragraph [0006])) including an array of pixels (¶ [0006]), each pixel configured to modulate a polarization state of a corresponding portion of the polarized light beam (element 17 would do that) to form a polarization-modulated beam ; and a polarizer (element 15) configured to convert the polarization-modulated beam to an intensity-modulated beam (the LCP includes a polarizer (17) before the liquid crystal modulator (12) and a polarizer (15) afterwards (see paragraph [0030])..  
;Lien fails to disclose: 1.) and a second LED (33) configured to generate unpolarized light, the first LED (33) configured to emit light at a first wavelength, the second LED (33) configured to emit light at a second wavelength different from the first wavelength.
Guo teaches in claim 1 (column 5, lines 40ff) a backlight (100, fig. 1, col. 3, line 52) with a light guide plate (30, line 53) and an LED light bar (60, line 54, i.e. more than one LED) with at least 2 different colors of emission (lines 60-62) to enable the control of the color temperature of emissions from the backlight (col.4, lines 41-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add at least a second LED with a different wavelength to the device of Lien to enable the control of the color temperature of emissions from the backlight.
Regarding Claim 19, Lien fails to disclose: further comprising a controller configured to electrically power the first LED (33) and the second LED (33) with a selectable power ratio to control a color temperature of the polarized light beam.
Guo in claim 16, teaches a second LED of a second wavelength and a controller (driving circuit 70, col. 4, line 43) to control (adjust, line 43) the color temperature of the polarized light beam. with a selectable power ratio (col. 5, lines 25-30 by measuring resistances) to control a color temperature of the polarized light beam. 
  Same motivation as claim 16
---------------------------------------------------------------------------------------------------
Claim(s) 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lien (983) in view of Murao et al (US PG Pub. No. 2010/0283942) .
Regarding Claim 9, Lien fails to disclose: wherein the plurality of light- extraction features includes a plurality of anisotropic scattering particles located within an interior of the light guide (31) and configured to anisotropically scatter at least some of the guided light to form at least some of the unpolarized emitted light.  
Murao teaches in figure 3, : wherein the plurality of light- extraction features includes a plurality of anisotropic scattering particles (31, ¶ [0070]) located within an interior of the light guide (12, ¶ [0070]) and configured to anisotropically scatter at least some of the guided light to form at least some of the unpolarized emitted light (anisotropic diffusion particles).
Adding these to the light guide plate of Lien would anisotropically scatter at least some of the unpolarized guided light..  
As taught in Murao, paragraphs [0072] to [0073] and figures 5 and 6, the particles help reduce the dark areas of the display region.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add anisotropic particles to the light guide of Lien, as taught by Murao, to reduce the amount of dark areas in the display region.
Regarding Claim 14, Lien fails to disclose: further comprising: a lens configured to at least partially focus the polarized light beam; and an actuator configured to vary a spacing between the lens and the polarization-modulating panel to adjust a focus of the projection display system.  
Murao teaches in paragraph [0002] using the image on an LCD panel in a projector and using a lens to project the image on a screen. It is common knowledge, that projectors have adjustable focusing lenses (either manual or electric actuator) to sharpen the focus of the image don the screen.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the LCD of Lien in a projection device, as taught by Mura, with an actuator, as is common knowledge,  to enable to project the image on a screen since this is a known method of LCD use and it is also obvious to use an actuator, either manual or electrical,  to focus the image for clearer viewing. 
------------------------------------------------------------------------------------------------------ 
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lien (983) in view of Guo (088) and further in view of Murao (942).
Regarding Claim 20, Lien fails to disclose: further comprising: a lens configured to at least partially focus the polarized light beam; and an actuator configured to vary a spacing between the lens and the polarization-modulating panel to adjust a focus of the projection display system. 
Murao teaches in paragraph [0002] using the image on an LCD panel in a projector and using a lens to project the image on a screen. It is common knowledge, that projectors have adjustable focusing lenses (either manual or electric actuator) to sharpen the focus of the image don the screen.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the LCD of Lien in a projection device, as taught by Mura, with an actuator, as is common knowledge,  to enable to project the image on a screen since this is a known method of LCD use and it is also obvious to use an actuator, either manual or electrical,  to focus the image for clearer viewing. 
---------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “wherein: the polarization-modulating panel is configured to operate in reflection; and the polarizer comprises a beam splitter disposed in an optical path between the angular reduction film and the polarization-modulating panel ” including the remaining limitations.
	Examiner Note: this configuration was not found in the prior art with an angle reduction film.
	Response to Arguments
	Applicant’s arguments presented 11/01/2022 are not persuasive. Applicant argues that the angular reduction element of Lien does not receive the cited light beam; examiner disagrees. The fact that it passes through it means it receives it.
Furthermore, the last few lines of paragraph [0033] state that the combination of the extraction features of the light guide and the angular reduction film (which also has similar extraction features) reduces the angular distribution of light that is claimed.
Since applicant’s arguments are not persuasive, this action is made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT INFORMATION     
 
  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879